Citation Nr: 1454718	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  07-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

There is matter is before the Board of Veterans' Appeals (Board) as a result of the Board's raising of this issue in a September 2011 decision.  The Phoenix, Arizona, Regional Office (RO) subsequently denied the claim.

A history of the Veteran's claim is instructive.  In 2007, the Veteran filed a substantive appeal with respect to the issues of whether new and material evidence had been presented to reopen a claim for entitlement to service connection for a low back disability and entitlement to an increased rating for a right shoulder disability.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of the hearing is in the Veteran's file. 

In November 2009, the Board reopened the Veteran's previously denied claim for service connection for a low back disability.  It remanded the service connection issue as well as the issue of entitlement to an increased rating for a right shoulder disability for further development.

When the case returned to the Board in September 2011, the Board denied the service connection claim and granted an increased, 30 percent rating for the Veteran's right shoulder disability.  The Veteran has not appealed the service connection denial or the increased rating.  The Board also found that the issue of entitlement to a TDIU had been raised by the record; it remanded that issue for further development.  

As a result of this history, only the issue of entitlement to a TDIU remains before the Board.  Though the issues of entitlement to increased ratings for a right shoulder disability and for hemorrhoids were included on an August 2014 supplemental statement of the case, these issues are not before the Board and will not be considered.  

The development ordered for the TDIU claim has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for two disabilities: limitation of motion of the right arm and hemorrhoids.  He has a combined disability rating of 40 percent.  

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of October 2011 satisfied the duty to notify provisions.  This letter notified the Veteran of the criteria for a TDIU; it also notified him of his and VA's respective duties for obtaining evidence.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in June 2009.  A VA examination germane to the claim on appeal was conducted in October 2012; the record does not reflect that this examination is inadequate for rating purposes.  Instead, this examination responded to the specific questions posed by the Board, and it contains sufficient information to determine whether a TDIU is warranted.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to a TDIU

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

The Veteran does not meet the schedular criteria for a TDIU.  The Veteran is service-connected for two disabilities: limitation of motion of the right arm (right shoulder disability), rated as 30 percent disabling; and hemorrhoids, rated as 20 percent disabling.  The Veteran's combined rating is 40 percent, below the schedular threshold for a TDIU.  

Despite the fact that the Veteran does not meet the schedular criteria, a TDIU may still be granted.  If the claimant does not meet the schedular criteria but the evidence still establishes that he is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities, the Board may submit the matter to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Such referral is not warranted here, as the evidence does not show that the Veteran's two service-connected disabilities considered separately or together render him unable to secure or follow a substantially gainful occupation.  

The Veteran underwent a VA examination in October 2012.  With regard to his hemorrhoids, the examiner determined that the Veteran suffers from small or moderate external hemorrhoids.  She determined that the Veteran's hemorrhoids do not preclude him from gainful employment.  With regard to his right shoulder disability, the examiner concluded that this disability limits him from laborious tasks.  That said, she found that the Veteran is able to perform his activities of daily living, writing, feeding, and medial tasks.  She stated that sedentary light desk type of work is feasible for the Veteran.  

She further noted that the Veteran suffers from numerous other disabilities that are not service-connected that impact his employability to a much higher degree.  These include a right knee disability, a heart disability, hypertension, morbid obesity, gastroesophageal reflux disease, type II diabetes mellitus, hyperlipidemia, and obstructive sleep apnea.  

There is no competent evidence in the claim file supporting the idea that the Veteran's service-connected disabilities alone lead to his being unable to secure or follow a substantially gainful occupation.  Significantly, a November 2012 private examination for special monthly compensation for housebound status or aid and attendance listed six disabilities that limited the Veteran's ability to care for himself; all which are non-service connected disabilities.  Further, though the Veteran is receiving Social Security disability benefits, these are based on discogenic or degenerative disorders of the back and peripheral neuropathy, neither of which is a service-connected disability.  

Over the course of the appeal, the Veteran has made many statements regarding his disabilities and his employability.  Most of these statements focus on his non-service connected back disability and not on his service-connected disabilities.  To the extent that the Veteran's statements could be read broadly to infer an allegation of unemployability based on his service-connected disabilities alone, he is not competent to offer such statements, and they are far outweighed by the probative medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summary, it is clear to the Board that the Veteran is unable to secure or follow a substantially gainful occupation, but this status is not due to his service-connected disabilities.  

The preponderance of the evidence is against the Veteran's claim for a TDIU; the schedular qualifications for consideration of a TDIU have not been met; there is no doubt to be resolved; and referring this matter to the Director, Compensation and Pension Service for extraschedular consideration is not warranted.  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


